Citation Nr: 0805280	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for endentuous temporomandibular joint popping.  

2.  Entitlement to service connection for a chronic head 
disorder to include injury residuals.  

3.  Entitlement to service connection for a chronic neck 
disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic right 
shoulder disorder to include injury residuals.  

5.  Entitlement to service connection for a chronic left 
shoulder disorder to include injury residuals.  

6.  Entitlement to service connection for a chronic 
clavicular disorder to include fracture residuals and injury 
residuals.  
7.  Entitlement to service connection for a chronic back 
disorder to include injury residuals.  

8.  Entitlement to service connection for a chronic right 
knee disorder to include injury residuals.  

9.  Entitlement to service connection for a chronic left knee 
disorder to include injury residuals.  

10.  Entitlement to service connection for a chronic prostate 
disorder to include benign prostatic hypertrophy.  

11.  Entitlement to service connection for chronic 
hypertension claimed as the result of Agent Orange exposure.   

12.  Entitlement to service connection for a chronic liver 
disorder.  

13.  Whether the reduction of the disability evaluation for 
the veteran's diabetic gastroparesis from 10 percent to 
noncompensable effective as July 23, 2005, was proper.  

14.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's PTSD for the period prior to July 
16, 2005.  

15.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's PTSD for the period on and after 
July 16, 2005.  

16.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability for the 
period prior to January 6, 2005.  

17.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's bilateral hearing loss disability 
for the period on and after January 6, 2005.  

18.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's tinnitus.  

19.  Entitlement to a compensable disability evaluation for 
the veteran's erectile dysfunction.  

20.  Entitlement to an effective date prior to April 16, 
2001, for the award of service connection for right lower 
extremity diabetic peripheral neuropathy.  

21.  Entitlement to an effective date prior to April 16, 
2001, for the award of service connection for left lower 
extremity diabetic peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic mouth 
injury residuals, chronic left foot fracture residuals, and a 
chronic skin disorder to include a rash.  In July 1995, the 
RO determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
chronic post-traumatic stress disorder (PTSD) and denied the 
claim.  In January 1998, the Board remanded the veteran's 
claims to the RO for additional action.  

In February 2002, the RO established service connection for 
Type II diabetes mellitus; assigned a 20 percent evaluation 
for that disability; established service connection for both 
right lower extremity diabetic peripheral neuropathy and left 
lower extremity diabetic peripheral neuropathy; assigned 40 
percent evaluations for those disabilities; and effectuated 
the awards as of April 16, 2001.  In August 2002, the RO, in 
pertinent part, granted service connection for chronic PTSD; 
assigned a 30 percent evaluation for that disorder; granted 
service connection for facial trauma residuals with 
trigeminal nerve hypoesthesia and left cheek and upper lip 
loss of sensation, left fifth metatarsal fracture residuals, 
and tinnitus; assigned 10 percent evaluations for those 
disabilities; established service connection for bilateral 
hearing loss disability; assigned a noncompensable evaluation 
for that disability; determined that teeth numbers 7, 8, 9, 
10, 11, 22, 23, 24, and 25 were "injured by trauma in 
service ... (for dental treatment purposes);" and denied 
service connection for chronic hypertension claimed as the 
result of Agent Orange exposure.  In September 2002, the 
veteran submitted a notice of disagreement (NOD) with the 
evaluations and effective dates assigned for his Type II 
diabetes mellitus, right lower extremity diabetic peripheral 
neuropathy, and left lower extremity diabetic peripheral 
neuropathy.  In November 2002, the veteran submitted a NOD 
with the evaluations assigned for his facial trauma 
residuals, left fifth metatarsal fracture residuals, PTSD, 
tinnitus, and bilateral hearing loss disability.  

In November 2002, the Board determined that additional 
development of the issue of the veteran's entitlement to 
service connection for a chronic skin disorder was necessary.  
In February 2003, the veteran submitted a NOD with the denial 
of service connection for chronic hypertension claimed as the 
result of Agent Orange exposure.  In July 2003, the Board 
remanded the issue of the veteran's entitlement to service 
connection for a chronic skin disorder to the RO for 
additional action.  
In February 2004, the RO issued a statement of the case (SOC) 
to the veteran and his accredited representative which 
addressed the issue of an earlier effective date for the 
award of service connection for Type II diabetes mellitus.  

In September 2004, the RO, in pertinent part, established 
service connection for diabetic gastroparesis; assigned a 10 
percent evaluation for that disability; effectuated the award 
as of October 23, 2001; established service connection for 
erectile dysfunction; assigned a noncompensable evaluation 
for that disability; granted special monthly compensation 
based on the loss of use of a creative organ; denied service 
connection for a chronic head disorder, a chronic neck 
disorder, chronic right shoulder injury residuals, chronic 
left shoulder injury residuals, clavicular fracture 
residuals, right knee injury residuals, left knee injury 
residuals, benign prostatic hypertrophy, and a liver 
disorder; and denied both entitlement to automobile and 
adaptive equipment or adaptive equipment only and a total 
rating for compensation purposes based on individual 
unemployability.  In December 2004, the veteran submitted a 
NOD with the denial of service connection for both a chronic 
prostate disorder to include benign prostatic hypertrophy and 
a chronic liver disorder.  In April 2005, the veteran 
withdrew his substantive appeal from the denial of service 
connection for a chronic skin disorder.  

In September 2005, the RO, in pertinent part, established 
service connection for right upper extremity peripheral 
neuropathy and left upper extremity peripheral neuropathy; 
assigned 30 percent and 20 percent evaluations for those 
disabilities, respectively; increased the evaluation for the 
veteran's bilateral hearing loss disability from 
noncompensable to 50 percent; effectuated the award as of 
January 6, 2005; granted a total rating for compensation 
purposes based on individual unemployability; and reduced the 
evaluation for the veteran's diabetic gastroparesis from 10 
percent to noncompensable retroactively from July 23, 2005.  

In December 2005, the RO, in pertinent part, increased the 
evaluation for the veteran's right lower extremity peripheral 
neuropathy from 40 to 60 percent; effectuated the award as of 
January 26, 2005; increased the evaluation for the veteran's 
left lower extremity peripheral neuropathy from 40 to 60 
percent; effectuated the award as of October 12, 2004; 
increased the evaluation for the veteran's PTSD from 30 to 50 
percent; effectuated the award as of July 16, 2005; and 
denied a compensable evaluation for the veteran's diabetic 
erectile dysfunction.  

In March 2007, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for endentuous 
temporomandibular joint popping.  In May 2007, the veteran 
submitted a NOD with the March 2007 RO determination.  In 
October 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD, 
bilateral hearing loss disability, and tinnitus.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to a disability evaluation in excess of 30 
percent for the veteran's PTSD for the period prior to July 
16, 2005; a disability evaluation in excess of 50 percent for 
his PTSD for the period on and after July 16, 2005; a 
compensable disability evaluation for his bilateral hearing 
loss disability for the period prior to January 6, 2005; a 
disability evaluation in excess of 50 percent for his 
bilateral hearing loss disability for the period on and after 
January 6, 2005; and an initial disability evaluation in 
excess of 10 percent for his tinnitus.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for endentuous temporomandibular joint 
popping; service connection for a chronic head disorder, a 
chronic neck disorder, a chronic right shoulder disorder, a 
chronic left shoulder disorder, a chronic clavicular 
disorder, a chronic back disorder, a chronic right knee 
disorder, a chronic left knee disorder, chronic hypertension, 
a chronic liver disorder, and a chronic prostate disorder; an 
evaluation in excess of 30 percent for the veteran's PTSD for 
the period prior to July 16, 2005; an evaluation in excess of 
50 percent for the veteran's PTSD for the period on and after 
July 16, 2005; a compensable evaluation for the veteran's 
bilateral hearing loss disability for the period prior to 
January 6, 2005; an evaluation in excess of 50 percent for 
the veteran's bilateral hearing loss disability for the 
period on and after January 6, 2005; an initial evaluation in 
excess of 10 percent for the veteran's tinnitus; and earlier 
effective dates for the award of service connection for right 
lower extremity diabetic peripheral neuropathy and left lower 
extremity diabetic peripheral neuropathy are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.  

In December 2004, the veteran has submitted a claim of 
entitlement to an increased evaluation for his 
service-connected dental disorder.  Service connection has 
been established for dental trauma residuals including the 
loss of teeth numbers 7, 8, 9, 10, 11, 22, 23, 24, and 25.  
It appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement 
(NOD), a statement of the case (SOC), and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2007).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2007).  


FINDING OF FACT

The evidence of record at the time of the November 2005 
reduction action did not establish any sustained improvement 
of the veteran's diabetic gastroparesis.  


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's diabetic 
gastroparesis from 10 percent to noncompensable effective as 
of July 23, 2005, was improper.  38 C.F.R. § 3.344(c) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the reduction of the evaluation for the veteran's 
diabetic gastroparesis from 10 percent to noncompensable 
effective as of July 23, 2005, was proper, the Board observes 
that the RO did not issue a VCAA notice to the veteran which 
addressed that issue.  Notwithstanding the absence of a VCAA 
notice, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to the issue of whether the r reduction of the evaluation 
for the veteran's diabetic gastroparesis from 10 percent to 
noncompensable effective as of July 23, 2005, was proper, was 
proper given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  


II.  Diabetic Gastroparesis  

A.  Historical Review

VA clinical documentation dated between October 2001 and July 
2003 indicate that the veteran was diagnosed with diabetic 
gastroparesis.  In September 2004, the RO established service 
connection for diabetic gastroparesis and assigned a 10 
percent evaluation for that disability under the provisions 
of 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2007).  

The report of a July 23, 2005, VA examination for 
compensation purposes states that the veteran's claim files 
were not available for review.  The examiner observed that:

Apparently, there is a diagnosis of 
gastroparesis that has been made in the 
past.  The results of any type of gastric 
emptying study are not available for my 
review.  The patient is a somewhat poor 
historian and is not aware of this 
diagnosis.  
Impressions of "status post gastric bypass surgery in July 
of 2003" and a "history of gastroparesis" were advanced.  

The VA physician commented that:

The patient has a vague documented 
history of gastroparesis on the records 
from CPRS.  Methodology for this 
documentation is not available for 
review.  He is not on any current 
medications for gastrointestinal 
motility.  As far as I can see, he does 
not have any symptoms that could be 
directly attributed to gastroparesis and 
this would be difficult to separate from 
his history of gastric bypass in terms of 
clinical scenario.  

In September 2005, the RO reduced the evaluation for the 
veteran's gastroparesis from 10 percent to noncompensable 
retroactively from July 23, 2005.  

In his October 2005 notice of disagreement, the veteran 
advanced that: his diabetic gastroparesis was manifested by 
chronic diarrhea; such symptomatology was documented in his 
clinical records; and the July 23, 2005, VA examination for 
compensation purposes was conducted in such a manner as to 
render the evaluation to be of little probative value.  

In the May 2007 statement of the case issued to the veteran 
and his accredited representative addressing the issue of the 
propriety of the September 2005 reduction action, the RO 
conveyed that:

A compensable evaluation for this 
condition is not warranted unless the 
record shows objective medical evidence 
that the claimed condition exists and 
that the veteran has recurring symptoms 
once or twice yearly due to 
gastroparesis.  

In his June 2007 Appeal to the Board (VA Form 9), the veteran 
reiterated that his gastroparesis had been chronically 
symptomatic prior to and following the July 23, 2005, VA 
examination for compensation purposes and the September 2005 
reduction action was improper.  

B.  Propriety of Reduction 

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In 
adjudicating the propriety of a reduction action, it must be 
ascertained whether the evidence then before the RO showed an 
actual change in the relevant disability picture and whether 
the examination reports documenting such changes were based 
upon thorough examinations.  The burden of proof is on the VA 
to establish that a reduction is warranted by a preponderance 
of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The Court has clarified that: 

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  In reviewing the procedural record, the Board 
observes that the evidence does not objectively show any 
material improvement of the veteran's diabetic gastroparesis.  
Initially, the Board observes that the July 23, 2005, VA 
examination for compensation purposes upon which the 
veteran's evaluation was reduced was conducted without 
benefit of the veteran's claims files.  The Court has held 
that examinations for compensation and pension purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Further, the VA 
examiner specifically determined that the veteran was "a 
somewhat poor historian;" "the results of any type of 
gastric emptying study" were not available for review; and 
"any symptoms that could be directly attributed to 
gastroparesis ... would be difficult to separate from his 
history of gastric bypass in terms of clinical scenario."  

The July 23, 2005, VA examination for compensation purposes, 
upon which the September 205 reduction action was wholly 
based, was conducted without review of the relevant clinical 
documentation of the veteran's diabetic gastroparesis 
including gastric emptying studies and determined that the 
veteran's current chronic diabetic gastroparesis symptoms, if 
any, would essentially be intertwined with or otherwise 
masked by his nonservice-connected gastric bypass residuals.  
Such findings do not establish a material improvement of the 
veteran's relevant gastrointestinal disability level.  
Indeed, the May 2005 SOC merely noted that the veteran did 
not meet the criteria for a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  This 
is the defect identified by the Court in Brown.  In the 
absence of any specific findings of material improvement of 
the veteran's disability, the Board concludes that the 
reduction of the evaluation for the veteran's diabetic 
gastroparesis from 10 percent to noncompensable as of July 
23, 205, was improper.  


ORDER

The reduction of the evaluation for the veteran's diabetic 
gastroparesis from 10 percent to noncompensable retroactively 
as of July 23, 2005, was improper, and the appeal with 
respect to this issue is granted.  





REMAND

In reviewing the claims files, the Board observes that the 
veteran has not been afforded a VA examination for 
compensation purposes which addressed the nature and etiology 
of his claimed chronic head, neck, right shoulder, left 
shoulder, clavicular, back, right knee, and left knee 
disorders including their relationship, if any to the 
veteran's trauma sustained during active service.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran has submitted timely NODs with the determination 
that new and material evidence has not been received to 
reopen his claim of entitlement to service connection for 
endentuous temporomandibular joint popping; the denial of 
service connection for chronic hypertension claimed as the 
result of Agent Orange exposure, a chronic prostate disorder 
to include benign prostatic hypertrophy, and a chronic liver 
disorder; the evaluations assigned for his PTSD, bilateral 
hearing loss disability, and tinnitus; and the effective 
dates assigned for the award of service connection for both 
right lower extremity diabetic peripheral neuropathy and left 
lower extremity peripheral neuropathy.  A SOC which addresses 
the veteran's NODs has not been issued to the veteran and his 
accredited representative.  The Court has directed that where 
a veteran has submitted a timely NOD with an adverse decision 
and the VA has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In February 2006, the veteran submitted a claim of 
entitlement to service connection for a chronic penile 
deformity.  The RO has not had an opportunity to address the 
claim.  The Board finds that the issue of service connection 
for a chronic penile disorder is inextricably intertwined 
with the issue of the veteran's entitlement to an increased 
evaluation for his erectile dysfunction.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 
Vet.App. 1 (2006); and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are fully met, to 
include notice which encompasses 
consideration of claims based upon 
secondary service connection under 
38 C.F.R. § 3.310.

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology 
of his claimed chronic head, neck, right 
shoulder, clavicular, back, right knee, 
and left knee disorders.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
head disorder had its onset during 
active service; is etiologically 
related to the veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his service-
connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
neck disorder had its onset during 
active service; is etiologically 
related to the veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his service-
connected disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right shoulder disorder had its 
onset during active service; is 
etiologically related to the 
veteran's active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left shoulder disorder had its onset 
during active service; is 
etiologically related to the 
veteran's active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

e.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
clavicular disorder had its onset 
during active service; is 
etiologically related to the 
veteran's active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

f.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
back disorder had its onset during 
active service; is etiologically 
related to the veteran's active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his service-
connected disabilities.  

g.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right knee disorder had its onset 
during active service; is 
etiologically related to the 
veteran's active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

h.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left knee disorder had its onset 
during active service; is 
etiologically related to the 
veteran's active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

3.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of whether new and 
material evidence has been received to 
reopen the veteran's entitlement to 
service connection for endentuous 
temporomandibular joint popping; the 
veteran's entitlement to service 
connection for chronic hypertension 
claimed as the result of Agent Orange 
exposure, a chronic prostate disorder to 
include benign prostatic hypertrophy, and 
a chronic liver disorder; an evaluation 
in excess of 30 percent for his PTSD for 
the period prior to July 16, 2005; an 
evaluation in excess of 50 percent for 
his PTSD for the period on and after July 
16, 2005; a compensable evaluation for 
his bilateral hearing loss disability for 
the period prior to January 6, 2005; an 
evaluation in excess of 50 percent for 
his bilateral hearing loss disability for 
the period on and after January 6, 2005; 
and an initial evaluation in excess of 10 
percent for his tinnitus; an effective 
date prior to April 16, 2001, for the 
award of service connection for right 
lower extremity diabetic peripheral 
neuropathy; and an effective date prior 
to April 16, 2001, for the award of 
service connection for left lower 
extremity diabetic peripheral neuropathy.  

The veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.  The veteran is advised that he must 
complete his appeal of these issues by 
filing a timely substantive appeal 
following the issuance of the SOC.  

4.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic penile deformity and readjudicate 
his entitlement to both service 
connection for a chronic head disorder to 
include injury residuals, a chronic neck 
disorder to include injury residuals, a 
chronic right shoulder disorder to 
include injury residuals, a chronic left 
shoulder disorder to include injury 
residuals, a chronic clavicular disorder 
to include fracture residuals and injury 
residuals, a chronic back disorder to 
include injury residuals, a chronic right 
knee disorder to include injury 
residuals, and a chronic left knee 
disorder to include injury residuals and 
a compensable evaluation for his erectile 
dysfunction with express consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(2007) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


